Citation Nr: 0533542	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus, L5-S1, for the period September 
16, 1995 through November 17, 1996.  

2.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus, L5-S1, status post discectomy, 
from February 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had verified active service from November 1984 to 
September 1995.  The record also reflects that he had prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Service connection for degenerative disc disease, L4-5, L5-
S1, was granted by an October 1996 rating decision, which 
assigned a noncompensable evaluation effective September 16, 
1995.  A March 1997 rating decision assigned a 10 percent 
evaluation effective February 1, 1997.  An April 1998 rating 
decision assigned a 20 percent evaluation effective February 
1, 1997.  In June 2003, the RO assigned a 10 percent 
evaluation effective September 16, 1995, and continued the 20 
percent evaluation in effect from February 1, 1997.  In 
addition, the Board notes that, pursuant to 38 C.F.R. § 4.30, 
100 percent evaluations were in effect for the periods 
November 18, 1996 through January 31, 1997, June 18, 2001 
through August 31, 2001, and November 24, 2004 through 
January 31, 2005.    

The matter was remanded by the Board in February 1999.  It is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  For the period September 16, 1995 through October 16, 
1996, the veteran's service-connected back condition was 
productive of subjective complaints of pain and no more than 
slight limitation of motion; it was not manifested by loss of 
lateral spine motion, muscle spasms, listing of the whole 
spine to the opposite side, or a positive Goldthwaite's sign, 
or by more than mild intervertebral disc syndrome.  

2.  For the period October 17, 1996 through November 17, 
1996, the veteran's service connected back condition was 
productive of decreased sensation to pinprick, some left 
paraspinous spasm, and herniated nucleus pulposus; it was not 
manifested by more than slight limitation of motion, loss of 
lateral spine motion, unilateral, in standing position, 
listing of the whole spine to the opposite side, or a 
positive Goldthwaite's sign.  

3.  For the period beginning February 1, 1997, the veteran's 
service-connected back condition was productive of forward 
flexion greater than 60 degrees and combined range of motion 
of the thoracolumbar spine greater than 120 degrees; it does 
not cause unfavorable ankylosis of the entire thoracolumbar 
spine, is not manifested by pronounced intervertebral 
syndrome, and does not result in incapacitating episodes.  
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected back condition for the 
period September 16, 1995 through October 16, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003), 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  
 
2.  The criteria for an evaluation of 20 percent, and no 
higher, for the veteran's service-connected back condition 
for the period October 17, 1996 through November 17, 1996, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003), 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

3.  For the period beginning February 1, 1997, the criteria 
for an evaluation of 40 percent for the veteran's service-
connected back condition, and no higher, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003), Diagnostic Code 5293 (as 
in effect prior to and after September 23, 2002), Diagnostic 
Codes 5237, 5243 (effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; VA medical records 
(including VA examination reports dated August 1996, 
September 1997, April 2003, December 2004, and May 2005); the 
veteran's assertions; and, private medical records.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the dorsal 
vertebrae and lumbar vertebrae are considered groups of minor 
joints, ratable on a parity with major joints, and the 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2005).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating was warranted with characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003).  Severe limitation of motion of the lumbosacral spine 
also warranted a 40 percent rating.  Moderate limitation of 
motion warranted a 20 percent rating, and slight limitation 
of motion warranted a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003).  As for 
the thoracic spine, DC 5291, which pertained to limitation of 
motion of the dorsal spine, a 10 percent rating was warranted 
when there was either severe or moderate limitation of 
motion.  The 10 percent rating was the highest rating 
available under DC 5291.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was mild 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
June 2005 supplemental statement of the case (SSOC), which 
listed the new spine rating criteria (to include the new 
rating criteria for intervertebral disc syndrome).  
Furthermore, the June 2003 SSOC listed both the old and new 
rating criteria for intervertebral disc syndrome.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an August 1996 VA 
examination report wherein it was noted that the veteran had 
been experiencing lower back pain since 1994.  It was 
reported that there was no radiation of the pain to the lower 
legs, but that the pain radiated as a dull discomfort to the 
right gluteal area and right upper thigh.  There were no 
current-like shooting pains and it was noted that there was 
no clinical history suggestive of radiculopathy.  Upon 
physical examination, flexion of the lumbar spine was 95 
degrees, extension was 35 degrees, lateral flexion was 35 
degrees bilaterally, and rotation was 35 degrees bilaterally.  
No localized tenderness over the lumbar spine was noted.  
Neurological examination was stated to have been normal.  The 
diagnosis was low back pain, but normal examination.  It was 
stated that there was no evidence of radiculopathy.  In an 
addendum to the report, it was stated that X-rays of the 
lumbar spine revealed very minimal lumbar scoliosis.  

An October 17, 1996 VA medical report stated that upon 
physical examination the veteran exhibited breakaway weakness 
in the right distal extremity at approximately 3/5 at the 
right extensor hallucis longus, 3+/5 at right ankle 
dorsiflexion, and 3/5 at right plantar flexion.  The left 
lower extremity was essentially normal.  He had an upright 
gait with normal stride, but he reported being unable to heel 
or toe walk.  Sensation was decreased to pinprick over all 
distributions.  On straight leg raising, the veteran reported 
pain in the low back at approximately 30 degrees bilaterally.  
Examination of the back revealed a mild scoliosis with some 
left paraspinous spasm.  It was noted that the veteran 
brought film of a lumbar CT scan, which the examiner stated 
was suggestive for an L3-4 mild disc bulge and an L5-S1 
moderate left paracentral bulge.   

An October 29, 1996 VA report of a lumbar spine MRI listed an 
impression of a large soft tissue mass in the ventral aspect 
of the canal at L5-S1, which it was believed represented a 
disc fragment that had ruptured through the posterior 
longitudinal ligament.  It was stated that this produced 
moderate to severe canal stenosis and impinged upon both S1 
nerve roots.  Disc material extended both superior and 
inferior to the disc space.  Milder degenerative changes of 
the disc were also seen at L3-4 and L4-5 and there was left 
foraminal narrowing at L5-S1.  

A November 1996 hospital summary report from the VA Medical 
Center in Richmond stated that an L5-S1 left discectomy was 
performed on November 19, 1996 without incident.  It was 
stated that the veteran was walking the night of the surgery 
and that, neurologically, the veteran remained intact.  

A September 1997 VA examination report noted the November 
1996 surgery and stated that since that time he has had 
constant low back pain with severe exacerbations occurring at 
intervals of two to three months and lasting one to two 
weeks.  It was stated that the veteran was completely 
incapacitated during these exacerbations.  It was noted that 
he had been working as a mechanic but that he was unable to 
continue employment as a result of his back pain.  It was 
reported that any minor activity could precipitate a severe 
attack.  Upon physical examination, it was stated that there 
was a well-healed, but tender lower mid-line scar four inches 
in length in the lumbar region.  There were no postural 
abnormalities and there was no fixed deformity.  Also, 
musculature of the back was normal.  Flexion was 70 degrees, 
extension was 10 degrees, left lateral flexion was 20 
degrees, right lateral flexion was 30 degrees, rotation to 
the left was 30 degrees, and rotation to the right was 40 
degrees.  The examiner stated that examination of the lumbar 
spine movements aggravated the veteran's pain.  There was no 
sensory or motor deficit involving the lower limbs.  X-rays 
of the lumbosacral spine revealed slight narrowing at the L5, 
S1 interspace.  The vertebral bodies and disc spaces were 
otherwise normal and spinous and transverse processes were 
normal.  The diagnoses were status post back injury in 1994, 
followed by surgery in 1996, with continuing disabling back 
pain, and early degenerative disc disease L5-S1 on X-ray.  

A June 2001 report from Kettering Medical Center noted that 
the veteran reported that his back pain had increased and 
that the pain radiated to both legs, to the posterior legs 
and to the whole leg bilaterally.  Such was stated to 
increase with standing, with numbness and tingling from the 
right knee down.  It was stated to decrease with rest or 
Vioxx.  There were no bowel or bladder complaints, 
fasciculations, or weakness.  It was stated that a June 2001 
MRI showed a herniated disc at L4-5, somewhat central, but 
slightly more to the right than the left.  It was stated that 
the veteran had pain in the right lateral thigh to the 
lateral leg on the right side.  Upon neurological 
examination, motor strength was 5/5 proximally and distally, 
but there was questionable bilateral straight leg raising 
with some stiffness.  Reflexes were +1 and symmetric 
bilaterally.  Sensation was intact to light touch, pinprick, 
and position sense.  Records state that the veteran underwent 
a right L4-5 microdiscectomy on June 19, 2001.  

An April 2003 VA examination report noted that the veteran 
was currently employed by GM as a factory worker.  His main 
complaint was that he had flare-ups, during which he had 
tremendous difficulty getting out of bed.  

Upon physical examination, he had normal lordotic curvature 
and normal musculature, but some tenderness over the 
paraspinal musculature.  He had a well-healed mid-line 
incision.  Flexion was 70 degrees and extension was about 25 
degrees.  The report seems to indicate that right and left 
lateral bending was 25 degrees.  He was able to toe and heel 
walk and muscular strength in the lower extremities was 5/5 
with the quadriceps, hamstrings, dorsiflexors, plantar 
flexors, and extensor hallucis longus bilaterally.  It was 
stated that he had diminished reflex, about 1+ at the 
patellar tendon and ankle jerk bilaterally.  He had negative 
clonus, normal Babinski's sign, and a negative seated 
straight leg raise sign.  The assessment was residuals of 
lumbar discectomy times two with chronic mechanical lower 
back pain.  The examiner stated that the veteran did seem to 
be quite limited with a significant degree of functional loss 
of range of motion and pain when having flare-ups, but 
indicated that he could not quantify this.  

A November 18, 2004 report from Raymond J. Poelstra noted 
that the veteran reported an increase in back pain with 
radiation to the right leg into the anterior thigh with 
numbness and tingling in the anterior portion of the shin.  
It was also reported that there were some questionable bowel 
and bladder problems with some hesitancy.  Upon motor 
examination, the veteran had somewhat weak quadriceps with 
stepping up on a stool and testing of reflexes showed a 
slight decrease in quadriceps on the right side.  There was 
decreased pinprick over the anterior leg on the right side.  
It was stated that the veteran did present with a history of 
an L4 radicular pattern and that an MRI showed a very large 
disc on the right side at the L3-4 level which was above the 
level of the previous surgeries.  A report from Kettering 
Medical Center Network (by Dr. Poelstra) stated that the 
veteran underwent an L3-4 microdiscectomy on November 24, 
2004.  A January 2005 follow-up report stated that the 
veteran was doing very well and that he had minimal low back 
pain.  The veteran stated that he had not really taken any 
medications over the last week or two.  He requested a return 
to work and was given a return to work for January 24, 2005.  

A December 2004 VA examination report recommended that the 
veteran be rescheduled for an examination in six months, as 
it was noted that the veteran was three weeks status post 
lumbar spine surgery and that he was wearing a brace.

The most recent medical evidence of record is a May 2005 VA 
examination report, in which it is noted that the veteran's 
claims folder had been reviewed.  It was reported that the 
veteran became debilitated from his back pain and was 
essentially incapacitated for six weeks beginning on October 
7, 2004.  The November 24, 2004 surgery was noted.  The 
veteran's daily back pain was stated to be mostly in his 
central low back with occasional radiation of the right and 
left sides.  The veteran reported that he got numbness, most 
particularly from the right knee down, which he reported had 
been present since October 7, 2004.  He described it as the 
anterior shin of his right lower extremity.  He stated that 
it was always numb and that occasionally his right leg would 
give out because it felt weak.  Additionally, he stated that 
his left foot occasionally got numb.  The veteran did not 
have any significant bladder complaints; he noted that 
preoperatively he had been having a difficult time going to 
the bathroom, but stated that this had resolved since the 
surgery.  He had no bowel complaints or erectile dysfunction.  
It was stated that the veteran was currently working at GM as 
a maintenance worker. 

Upon physical examination, he had well-healed surgical scars 
over his lumbar spine and he had minimal to no pain to 
palpation in this region and no obvious loss of normal lumbar 
lordosis was appreciated.  He had no muscle spasm.  Flexion 
was from 0 degrees to 80 degrees, but it was noted that he 
had a significant difficulty coming up from this position.  
It was stated that he had pain at approximately 70 degrees.  
He was able to continue to 80 degrees, but could only 
complete two repetitions, which it was stated indicated 
weakened movement in the low back as well as fatigability.  
With regard to the veteran coming up from a bent over 
position, he had to lean to one side and use his hand to help 
push himself up this thigh due to the weakness and pain he 
had in his back.  The examiner stated that the veteran would 
likely be able to continue another 10 to 15 degrees if not 
limited by pain and weakness in his back with respect to 
forward flexion.  Extension was from 0 degrees to 30 degrees.  
He had left lateral flexion from 0 degrees to 30 degrees, 
with pain at 20 degrees.  Right lateral flexion was 0 degrees 
to 30 degrees, with pain at approximately 25 degrees.  
Rotation was 0 degrees to 40 degrees bilaterally.  He 
reported a stretching sensation on rotation.  Upon 
neurological examination, he had 4/5 muscle strength in his 
right hip flexor muscle group and 4+/5 strength in his 
quadriceps muscles, hamstring muscles, ankle dorsiflexors.  
He had 5/5 muscle strength in his ankle plantar flexors.  
With regard to his left lower extremity, he had 5/5 muscle 
strength in hip flexors, knee flexors, extensors, and ankle 
flexors and extensors symmetrically.  He had very weak 1+ 
patellar tendon and Achilles tendon reflexes bilaterally.  
His toes were downgoing on Babinski sign bilaterally.  He had 
no clonus and he had a negative supine straight leg raising 
bilaterally at 90 degrees.  

Neurologic examination of the left thigh and left lower 
extremity was normal with no deficits in sensation.  
Examination of the right lower extremity showed normal 
sensation in the thigh, but he had diminished sensation over 
the lateral border of the upper aspect of the lower leg, and 
numbness continued down his anterior shin.  He had normal 
sensation over the lateral malleolus and somewhat diminished 
sensation over the medial malleolus.  His sensation was 
intact over the great toe and the top and bottom of his foot 
without obvious complaints of numbness.  He had 2+ dorsalis 
pedis and posterior tibial pulses bilaterally.  He had a 
normal hair pattern with growth on his lower extremities.  X-
rays were stated to reveal an asymmetric prominent spur 
extending cephalad from the right L2 cephalad facet.  It was 
also stated that there was moderate disc height loss L4-5 and 
L5-S1, and mild disc height loss of L3-4.  Osseous pathology 
was otherwise normal.  The impression was L5-S1 herniated 
nucleus pulposus with resultant microlumbar discectomy, L4-5 
herniated nucleus pulposus with resultant microlumbar 
discectomy, and L3-4 herniated nucleus pulposus with 
resultant microlumbar discectomy.  The examiner did state 
that the veteran exhibited weakness, pain, excess 
fatigability, and incoordination in his low back, which he 
stated were more likely than not related to the initial 
injury.  It was further stated the veteran's pain and 
weakness did significantly limit his functional ability, most 
particularly during flare-ups and when his low back is used 
repeatedly for lifting, pushing, or pulling, or to do any 
recreational activity.  

		A.  September 16, 1995 through November 17, 1996

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected back 
condition for the period September 16, 1995 through October 
16, 1996 under DC 5292.  The August 1996 VA examination 
report listed no more than slight limitation of motion of the 
lumbar spine.  Thus, the evidence does not show limitation of 
motion warranting an evaluation in excess of 10 percent under 
DC 5292.  Even with consideration of the veteran's complaints 
of pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the veteran's condition does not meet the criteria for 
an evaluation in excess of 10 percent, as there is no 
objective medical evidence indicating that the veteran 
experienced additional limitation of motion from pain or 
limited motion on repeated use of the joint.  

Furthermore, the Board finds that the evidence fails to show 
more than mild intervertebral disc syndrome for the period 
September 16, 1995 through October 16, 1996.  For example, 
the August 1996 VA examination report noted that there was no 
evidence of radiculopathy and the neurological examination 
was stated to have been normal.  It does not appear that disc 
syndrome was even identified prior to October 17, 1996.  
Accordingly, a rating in excess of 10 percent for that period 
of time is not warranted.

However, the Board finds that the evidence more nearly 
approximates the criteria required for a 20 percent 
evaluation under DC 5293 and 5295 (as in effect prior to 
September 23, 2002) for the period October 17, 1996 through 
November 17, 1996.  The October 1996 VA medical report stated 
that the veteran exhibited breakaway weakness in the right 
distal extremity at approximately 3/5 at the right extensor 
hallucis longus, 3+/5 at right ankle dorsiflexion, and 3/5 at 
right plantar flexion.  It was also stated that sensation was 
decreased to pinprick over all distributions.  On straight 
leg raising, the veteran reported pain in the low back at 
approximately 30 degrees bilaterally.  Examination of the 
back revealed some left paraspinous spasm.  It was also noted 
that the veteran brought film of a lumbar CT scan, which the 
examiner stated was suggestive for an L3-4 mild disc bulge 
and an L5-S1 moderate left paracentral bulge.  Accordingly, a 
20 percent evaluation for the period October 17, 1996 through 
November 17, 1996 is warranted.  An evaluation in excess of 
20 percent is not warranted for this period, as the evidence 
fails to show severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, severe 
intervertebral disc syndrome or pronounced lumbar strain.  

     			B.  Period Beginning February 1, 1997

As of February 1, 1997, the RO as 20 percent disabling.  The 
evidence fails to show that the veteran's service-connected 
back condition is manifested by more than moderate limitation 
of motion for the period beginning February 1, 1997.  For 
example, the September 1997 VA examination report stated that 
flexion was 70 degrees, extension was 10 degrees, left 
lateral flexion was 20 degrees, right lateral flexion was 30 
degrees, rotation to the left was 30 degrees, and rotation to 
the right was 40 degrees.  The April 2003 VA examination 
report stated that flexion was 70 degrees and extension was 
about 25 degrees. Additionally, the report seemed to indicate 
that right and left lateral bending was 25 degrees.  Finally, 
the May 2005 VA examination report stated that flexion was 
from 0 degrees to 80 degrees, but it was noted that he had a 
significant difficulty coming up from this position.  It was 
stated that he had pain at approximately 70 degrees.  He was 
able to continue to 80 degrees, but could only complete two 
repetitions, which it was stated indicated weakened movement 
in the low back as well as fatigability.  The examiner stated 
that the veteran would likely be able to continue another 10 
to 15 degrees if not limited by pain and weakness in his back 
with respect to forward flexion.  Extension was from 0 
degrees to 30 degrees.  He had left lateral flexion from 0 
degrees to 30 degrees, with pain at 20 degrees.  Right 
lateral flexion was 0 degrees to 30 degrees, with pain at 
approximately 25 degrees.  Rotation was 0 degrees to 40 
degrees bilaterally, but he reported a stretching sensation 
on rotation.  Thus, the evidence does not show limitation of 
motion warranting an evaluation in excess of 10 percent under 
DC 5292.  

Additionally, the evidence does not show such things as 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in standing position, and although the examiner in the May 
2005 VA examination report noted that there was pain on 
motion, there was no loss of lateral motion.  Accordingly, an 
evaluation in excess of 20 percent is not warranted under DC 
5295.  

Again, as there is no evidence of ankylosis, an analysis of 
whether the veteran is entitled to an increased evaluation 
under DC 5289 is not for consideration.  
   
As for the new spine rating criteria, effective September 26, 
2003, the evidence shows that forward flexion of the 
thoracolumbar spine is greater than 60 degrees and that the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  In addition, the evidence does not 
show that there is muscle spasm or guarding severe enough to 
cause an abnormal gait.  It was also stated that the spinal 
contours were preserved.  In this regard, the Board notes 
that the April 2003 VA examination report stated although he 
had some tenderness over the paraspinal musculature, the 
veteran had normal lordotic curvature and normal musculature.  
In addition, it was stated in the May 2005 VA examination 
report that there was no obvious loss of normal lumbar 
lordosis and that he had no muscle spasm.  In order for a 40 
evaluation to be warranted under the new spine rating 
criteria, the evidence must show forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In order for a 
50 percent evaluation to be warranted, the evidence must show 
that the entire thoracolumbar spine is unfavorably ankylosed.  
The Board reiterates that there is no evidence of ankylosis.  
Thus, an evaluation of 20 percent is not warranted under DC 
5237.  
 
Even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
veteran's condition does not meet the criteria for an 
evaluation in excess of 20 percent.  In this regard, it is 
acknowledged that it was stated in the April 2003 VA 
examination report that the veteran did seem to be quite 
limited with a significant degree of functional loss of range 
of motion and pain when having flare-ups, but it was 
indicated that such could not be quantified.  Moreover, it 
was stated in the May 2005 VA examination report that the 
veteran exhibited weakness, pain, excess fatigability, and 
incoordination in his low back, which the examiner stated 
were more likely than not related to the initial injury.  It 
was further stated the veteran's pain and weakness did 
significantly limit his functional ability, most particularly 
during flare-ups and when his low back is used repeatedly for 
lifting, pushing, or pulling, or to do any recreational 
activity.  However, the extent of additional limitation was 
not quantified.    
       
Under DC 5293 (as in effect prior to September 23, 2002), a 
40 percent evaluation was warranted where there is severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief.  Under that diagnostic 
code, a 60 percent rating was warranted for pronounced 
intervertebral disc disease, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

Here, the September 1997 VA examination report stated that 
there was no sensory or motor deficit involving the lower 
limbs and a June 2001 report, though noting the veteran's 
complaints of pain radiating to both legs and numbness and 
tingling from the right knee down, stated that motor strength 
was 5/5 proximally and distally and that sensation was intact 
to light touch, pinprick, and position sense.  It was stated, 
however, that there was questionable bilateral straight leg 
raising with some stiffness.  Reflexes were stated to be +1 
and symmetric bilaterally.  The April 2003 VA examination 
report stated that the veteran had muscular strength in the 
lower extremities of 5/5, but that he had diminished reflex, 
about +1 at the patellar tendon and ankle jerk bilaterally.  
He had a negative seated straight leg raising sign.  A 
November 2004 report noted the veteran's complaints of back 
pain with radiation to the right leg into the anterior thigh 
with numbness and tingling in the anterior portion of the 
shin.  It was also noted that there were some questionable 
bowel and bladder problems.  The veteran did have a slight 
decrease in quadriceps reflex on the right and there was 
decreased pinprick over the anterior leg on the right side.  
Finally, the May 2005 VA examination report stated that the 
veteran reported numbness from the right knee down and that 
his left foot occasionally got numb.  He had no bladder or 
bowel complaints or erectile dysfunction.  Upon neurological 
examination, he had 4/5 muscle strength in his right hip 
flexor muscle group and 4+/5 strength in his quadriceps 
muscles, hamstring muscles, ankle dorsiflexors.  He had 5/5 
muscle strength in his ankle plantar flexors.  With regard to 
his left lower extremity, he had 5/5 muscle strength in hip 
flexors, knee flexors, extensors, and ankle flexors and 
extensors symmetrically.  He had very weak 1+ patellar tendon 
and Achilles tendon reflexes bilaterally.  His toes were 
downgoing on Babinski sign bilaterally.  He had no clonus and 
he had a negative supine straight leg raising bilaterally at 
90 degrees.  Neurologic examination over the left thigh and 
left lower extremity was normal with no deficits in 
sensation.  Examination of the right lower extremity showed 
normal sensation in the thigh, but he had diminished 
sensation over the lateral border of the upper aspect of the 
lower leg, and numbness continued down his anterior shin.  He 
had normal sensation over the lateral malleolus and somewhat 
diminished sensation over the medial malleolus.  His 
sensation was intact over the great toe and the top and 
bottom of his foot without obvious complaints of numbness.  
He had 2+ dorsalis pedis and posterior tibial pulses 
bilaterally and he had a normal hair pattern with growth on 
his lower extremities.

In addition to the above-described neurologic symptoms, the 
veteran complained in the September 1997 VA examination 
report that he had constant low back pain with severe 
exacerbations occurring at intervals of two to three months 
and lasting one to two weeks, during which he is completely 
incapacitated.  The April 2003 VA examination report stated 
that the veteran's main complaint was that he had flare-ups 
during which he had tremendous difficulty getting out of bed.  
Finally, the May 2005 VA examination report stated that the 
veteran reported having been essentially incapacitated for 
six weeks beginning on October 7, 2004.  In this regard, it 
is noted that the veteran had surgery on November 24, 2004.  

Based on the foregoing, and resolving all doubt in the 
veteran's favor, the Board finds that the evidence more 
nearly approximates the criteria required for a 40 percent 
evaluation under DC 5293 (as in effect prior to September 23, 
2002) for the period beginning February 1, 1997.  However, an 
evaluation in excess of 40 percent is not warranted under DC 
5293 (as in effect prior to September 23, 2002), as the 
medical evidence of record does not show that the veteran has 
such symptoms as absent ankle jerk.  Again, a 40 percent 
rating under DC 5293 (as in effect prior to September 23, 
2002) contemplates severe intervertebral disc syndrome.  As 
such, the Board finds that an evaluation in excess of 40 
percent under DC 5293 (as in effect prior to September 23, 
2002) is not warranted.           

Furthermore, despite the veteran's complaints, the objective 
evidence does not establish any incapacitating episodes.  In 
this regard, the Board emphasizes that an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.  

The Board notes, however, that this does not end the inquiry.  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Again, the Board has determined 
that a 40 percent evaluation is warranted under DC 5293 (as 
in effect prior to September 23, 2002) beginning February 1, 
1997.  

DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 
8520, an 80 percent rating is warranted when there is 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

To reiterate, under DC 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be evaluated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Effective from 
September 26, 2003, intervertebral disc syndrome is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Here, the Board reiterates that the April 2003 VA examination 
report stated that the veteran had diminished reflex at the 
patellar tendon and ankle jerk bilaterally and that the 
November 2004 report stated that there was a slight decrease 
in the right quadriceps reflex and decreased pinprick over 
the anterior leg on the right side.  Additionally, the May 
2005 VA examination report stated that the veteran had 
diminished sensation over the lateral border of the upper 
aspect of the lower leg and that numbness continued down his 
anterior shin.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that the evidence would 
support a 10 percent evaluation under DC 8520.  However, it 
does not appear that a separate rating for the sciatic 
involvement would be beneficial to the veteran, as the 
evidence does not show that separate evaluations of the 
service-connected condition's chronic orthopedic and 
neurologic manifestations would result in a higher evaluation 
than the 40 percent evaluation currently in effect.  As noted 
previously in this discussion, the limitation of motion codes 
would not support a rating in excess of 20 percent; thus 
combining the neurologic and orthopedic manifestations would 
result in less than 40 percent.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2005 letter informed 
the appellant that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
needed to show that his service-connected condition had 
gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the February 2005 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.  A March 2001 letter informed 
the veteran that VA would help him get such things as medical 
records, employment records, or records from other agencies.      
     
In addition, the June 2003 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the February 2005 VCAA notice letter sent to the 
veteran specifically requested that the veteran inform VA of 
any evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the June 2003 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the February VCAA 
notice letter, combined with the June 2003 SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).  The Board 
notes that the veteran was sent a letter in March 2003 which 
requested that he complete a VA Form 21-4142 for a Dr. 
Miller, from whom the veteran indicated he had received 
medical treatment.  Although such had been completed 
previously, it was explained to the veteran that VA needed a 
current form.  However, a review of the record does not 
reveal that the veteran complied with the March 2003 request.   

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
 

ORDER

An increased evaluation for the veteran's service-connected 
back condition, for the period September 16, 1995 through 
October 16, 1996, is denied. 

An evaluation of 20 percent and no higher, for the back 
condition is granted from October 17, 1996 through November 
17, 1996, subject to regulations applicable to awards of 
monetary benefits.  

An evaluation of 40 percent, and no higher, for the back 
condition is granted as of February 1, 1997, subject to 
regulations applicable to awards of monetary benefits.  


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


